Title: From George Washington to Nathanael Greene, 22 April 1781
From: Washington, George
To: Greene, Nathanael


                        

                            
                            Dear Sir 
                            Head Quarters New Windsor 22d April 1781.
                        
                        Since mine to you of the 19th I have received your letter of the 29th of March, with the Copy of one to
                            Congress of the 30th. The sequel of Cornwallis’s late movements do as much honor to you as discredit to him. He is so far
                            baffled—’Tis deplorable that the composition of your force did not enable you to make it more.
                        The project you had adopted of endeavouring to transfer the War has many favorable sides—I am persuaded you
                            have adopted it on sound principles.
                        My last letter informed you of the steps taken to succour you. I am sorry to inform you, that by a letter
                            just received from General St Clair he was apprehensive the first detachment of the Pennsylvania line would not march in
                            less than a fortnight from this time. A disappointment in procuring Money had occasioned the delay. The detachment would
                            amount to near one thousand Rank & File, but he does not give a flattering account of those that are to follow.
                            The methods adopted by the State for recruiting are feeble and ineffectual. I take it for granted General St Clair advises
                            you punctually of his operations.
                        Major Mcpherson finding himself in no way of being employed here has accompanied the Marquis to the
                            Southward. You are acquainted with him and know his merit. He has lately rendered an important piece of service by
                            detecting a pretty extensive channel of supply to the enemy, which he performed with address and hazard. If you can employ
                            him in a way that will suit him, I am sure you will be glad to do it. I am with the sincerest Regard Dear Sir Your most
                            obt Servt
                        
                            Go: Washington
                        
                    